Citation Nr: 0607581	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to 
February 1954.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2001, the veteran presented for treatment at the 
VA clinic in Clearwater, Florida and indicated that he wanted 
to pursue service connection for residuals of a back injury 
sustained in service.  This matter has not been developed or 
certified for appeal and is not inextricably intertwined with 
the issue now before the Board.  Therefore, it is referred to 
the RO for appropriate development and adjudication.

The issues of service connection for hip, foot, and neck 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The medical evidence establishes that the veteran has a 
shoulder disability that is related to service.


CONCLUSION OF LAW

A shoulder disability was incurred as a consequence of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran contends that his current shoulder disability is 
the result of a fall down a steel ship ladder while on active 
duty.

The veteran's private doctors have submitted letters 
indicating that he has AC joint arthrosis.  Dr. Van Winkle 
indicated that X-rays from February 2002 showed large 
acromioclavicular joint spurs on both the clavicle and the 
acromion.   In December 2003, Dr. Maser opined that it was 
more likely than not that the veteran's shoulder disability 
was related to his in-service injury.  

While service medical records are missing from the veteran's 
file, a shipmate of the veterans indicated that he recalled 
the veteran having fallen down a steel ladder during rough 
weather, injuring his foot and side, and forcing him to use a 
crutch.  The veteran also submitted a copy of a personal 
diary that he kept while in service, which included an entry 
describing a fall he took down a ship's ladder in 1949.  The 
Board finds the veteran's diary and testimony to be credible 
and finds that sufficient evidence exists to determine that 
the veteran did fall down a ladder in service as he has 
described.

The evidence of record shows that the veteran had an 
inservice injury, which a medical professional indicated was 
as likely as not to have caused his current shoulder 
disability.  As such, the veteran's claim for service 
connection for a shoulder disability is granted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2005).  Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
the Board finds that no undue prejudice to the appellant is 
evident by a disposition by the Board herein, as the grant of 
his claim for service connection for a shoulder disability is 
a complete grant of the benefits sought on appeal.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997) (where appealed claim 
for service connection is granted, further appellate-level 
review is terminated as the Board does not retain appellate 
jurisdiction over additional elements of claim: original 
disability rating and effective date).



ORDER

Entitlement to service connection for a right shoulder 
disability is granted.


REMAND

The veteran has been treated for neck, hip, and foot 
disabilities.  The Board finds that an additional examination 
for these disabilities is required. veteran's prostate cancer 
is required to obtain an opinion as to whether or not the 
veteran's suffers from current neck, hip, or foot 
disabilities that are related to service.  The veteran has 
established that he fell down a ladder in service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Because there is medical evidence to obtain, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should schedule the veteran 
for an examination to determine the 
nature and etiology of his neck, hip, and 
foot disabilities.  The examiner is 
requested to specifically review the 
service medical records, and the 
veteran's diary reporting his in-service 
injury.  The examiner should also review 
the available private medical records.  
All necessary tests should be conducted 
including X-rays if indicated.  If a 
neck, hip, or foot disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
disabilities were either caused by or 
aggravated by service.  A complete 
rationale for any opinion offered should 
be included.

2.  Following the above, the RO should 
readjudicate the veteran's claim, 
considering all newly obtained evidence.  
If any benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case that 
contains a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


